Citation Nr: 0316863	
Decision Date: 07/21/03    Archive Date: 07/31/03

DOCKET NO.  03-18 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
60 percent for coronary artery disease.  

2.  Entitlement to an initial disability rating in excess of 
20 percent for diabetes mellitus.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

William W. Berg, Counsel

INTRODUCTION

The veteran served on active duty from June 1966 to June 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, that granted service connection for 
coronary artery disease and for diabetes mellitus and rated 
these disorders 60 and 20 percent disabling, respectively, 
effective from May 7, 2002.  The veteran disagreed with the 
evaluations assigned and the effective dates assigned for the 
grant of service connection and later perfected his appeal of 
the increased rating issues.  


REMAND

In his substantive appeal received in June 2003, the veteran 
requested that he be afforded a videoconference hearing at 
the RO with a member of the Board.  Furthermore, a rating 
decision dated in May 2003 granted an effective date of May 
8, 2001, for the grant of service connection for a number of 
disabilities, including coronary artery disease and diabetes 
mellitus.  In his substantive appeal the following month, the 
veteran continued to disagree with the effective dates 
established for service connection for his coronary artery 
disease and diabetes mellitus.  However, a statement of the 
case has not been furnished with respect to the effective 
date issues.  The Board must assume jurisdiction of the 
earlier effective date issues for which an appeal has been 
initiated and remand the matter for issuance of a statement 
of the case.  See Manlincon v. West, 12 Vet. App. 238 (1999).  

To ensure full compliance with due process requirements, the 
case is REMANDED for the following action:  

1.  The RO should schedule the veteran 
for a videoconference hearing with the 
Board as soon as possible.  If a 
videoconference hearing is held, the case 
should be processed in accordance with 
the usual procedures following such 
hearings.  

2.  The RO should furnish the veteran and 
his representative with a statement of 
the case and provide them with an 
opportunity to submit a substantive 
appeal on the issues of entitlement to an 
effective date earlier than May 8, 2001, 
for the grant of service connection for 
coronary artery disease and for diabetes 
mellitus.  The veteran and his 
representative are reminded that to 
obtain appellate review of any matter not 
currently in appellate status, a timely 
substantive appeal must be submitted 
following issuance of a statement of the 
case.  

The purpose of this REMAND is to afford the veteran a hearing 
and to provide due process of law.  The Board intimates no 
opinion as to the merits of the case.  The veteran need take 
no further action until he is notified by the RO regarding 
the hearing that he has requested.  However, he has the right 
to submit additional evidence and argument on the matters 
that the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, 



directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  



	                  
_________________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).  



